    1 Benjamin Wright, State Bar No. (027003)
      Shawn A. McCabe, State Bar No. (032402)
    2 Wright Law Offices
      2999 N. 44th St., Ste. 600
    3 Phoenix, AZ 85018
      602-344-9695
    4 480-717-3380 (fax)
      shawn@azbklawyer.com
    5 Attorneys for Debtor

    6
                                    UNITED STATES BANKRUPTCY COURT
    7
                                      FOR THE DISTRICT OF ARIZONA
    8
         In re                                         Chapter 11
    9
         DESERT VALLEY STEAM CARPET                    Case No. 2:20-bk-00570-BKM
   10
         CLEANING, LLC
                                                       AMENDED NOTICE OF INTERIM
   11                                                  APPLICATION OF DEBTOR’S COUNSEL
                          Debtor.
                                                       FOR COMPENSATION OF FEES AND
   12                                                  REIMBURSEMENT OF EXPENSES
   13

   14

   15            NOTICE IS HEREBY GIVEN that Counsel for Debtor has filed an Interim Application
        of Debtor’s Counsel for Compensation of Fees and Reimbursement of Expenses at Dkt. No. 206.
   16
                 FURTHER NOTICE IS GIVEN that, pursuant to Local Bankruptcy Rule 9013-1(k),
   17
        written objection must be filed with the Court within twenty-one (21) days of the date of this
   18
        notice and a copy served upon Debtor’s attorney whose name and address is:
   19                                           Shawn A. McCabe
   20                                        Wright Law Offices, PLC
                                            2999 N. 44th Street, Ste 600
   21                                          Phoenix, AZ 85018

   22            If no written objection is filed with the Court and a copy served upon the Debtors within
   23 WITHIN TWENTY-ONE (21) DAYS of service of the Application for Compensation of Fees

   24 and Reimbursement of Expenses, the Application may be granted without further hearing.
             RESPECTFULLY SUBMITTED this 12th day of April, 2021
   25

   26                                                 Wright Law Offices, PLC

   27                                                 By: /s/ Shawn A. McCabe (#032402)
                                                      Shawn A. McCabe
   28                                                 Attorneys for Debtor

                                                    Page 1 of 2

Case 2:20-bk-00570-BKM          Doc 229 Filed 04/12/21 Entered 04/12/21 14:20:27               Desc
                                 Main Document    Page 1 of 2
    1 E-FILED this          12th day of April, 2021 with
      the U.S. Bankruptcy Court. COPY of the foregoing served
    2
      via email and/or U.S. Mail to:
    3
      Law Offices of Cynthia L. Johnson
    4 11640 East Caron Street
      Scottsdale, AZ 85259
    5 Cynthia@jsk-law.com
      Attorneys for Alfonso Larriva
    6

    7 Christopher Dylla
      Office of the Attorney General
    8 2005 North Central Avenue
      Phoenix, AZ 85004-1592
    9 Christopher.dylla@azag.gov
      Attorneys for Arizona Department of Revenue
   10

   11 Patrick R. Barrowclough
      Atkinson, Hamill & Barrowclough, P.C.
   12 3550 N. Central Avenue, Suite 1150
      Phoenix, AZ 85012
   13 pbarrowclough@ahblawfirm.com

   14 Attorneys for Atlas Residential, LLC

   15 Lane & Nach, P.C.
      Attn: Adam B. Nach
   16 2001 East Campbell A venue, Suite 103
      Phoenix, AZ 85016
   17 Creditor

   18
      Stanley J. Kartchner
   19 c/o Lane & Nach, P.C.
      Attn: Adam B. Nach
   20 2001 East Campbell A venue, Suite 103
      Phoenix, AZ 85016
   21 Chapter 7 Trustee

   22
      Keery McCue, PLLC
   23 6803 E Main Street, Suite 1116
      Scottsdale, AZ 85251
   24 pfk@keerymccue.com
      Creditor
   25

   26 All parties listed on the attached master mailing list
      who are not listed above.
   27
      By: /s/ Rebecca Casteel
   28

                                                   Page 2 of 2

Case 2:20-bk-00570-BKM        Doc 229 Filed 04/12/21 Entered 04/12/21 14:20:27   Desc
                               Main Document    Page 2 of 2
